DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16/662,377
16/662,266
16/662,501
[Claims 1, 11, 12] A video decoding method, comprising
[Claims 1, 10, 12] A video decoding method, comprising:
[Claims 1, 11, 13] A video decoding method comprising:
deriving information for block availability of a first neighboring block of a current block;
deriving information for block availability of a first neighboring block for a current block;
deriving information for block availability of a first neighboring prediction block for a current block;
deriving information for motion information availability of the first neighboring block of the current block based on the information for block availability of the first neighboring block and motion information of the first neighboring block;
deriving information for motion information availability of the first neighboring block of the current block based on the information for block availability of the first neighboring block, and motion information of the first neighboring block;
deriving information for motion information availability of the first neighboring prediction block of the current block based on the information for block availability of the first neighboring prediction block and motion information of the first neighboring prediction block;
constructing a merge candidate list for the current block based on the derived information for motion information availability of the first neighboring block;
constructing a merge candidate list for the current block based on the derived information for motion information availability of the first neighboring block;
constructing a merge candidate list for the current block based on the derived information for motion information availability of the first neighboring prediction block;
determining motion information of the current block based on the merge candidate list; obtaining prediction samples of the current block by using the determined motion information; obtaining residual samples of the current block by performing an inverse-quantization and an inverse-transform; and generating reconstructed samples of the current block by adding the prediction samples of the current block and the residual samples of the current block,
determining motion information of the current block based on the merge candidate list; and obtaining prediction samples of the current block by using the motion information of the current block,
obtaining a merge index of the current block; determining motion information of the current block based on the merge candidate list and the merge index; and performing motion compensation for the current block based on the determined motion information of the current block,
wherein the deriving information for block availability of the first neighboring block comprises:
wherein the deriving information for block availability of the first neighboring block comprises:
wherein the deriving information for block availability of the first neighboring prediction block comprises:
deriving the information for block availability of the first neighboring block based on whether a prediction mode of the first neighboring block is an intra prediction mode or not;
deriving the information for block availability of the first neighboring block based on whether a prediction mode of the first neighboring block is an intra prediction mode or not;
deriving the information for block availability of the first neighboring prediction block based on whether a prediction mode of the first neighboring prediction block is an intra prediction mode or not;
and resetting the derived information for block availability of the first neighboring block based on parallel merge level information indicating a size of a block in which a parallel merge processing is applicable;
and  resetting the derived information for block availability of the first neighboring block based on parallel merge level information indicating a size of a block in which a parallel merge processing is applicable,
and resetting the derived information for block availability of the first neighboring prediction block based on parallel merge level information indicating a size of a block in which a parallel merge processing is applicable,
wherein the information for motion information availability of the first neighboring block is derived using information for block availability of a second neighboring block whose information for a  block availability is derived earlier than the first neighboring block, and comparison between the motion information of the first neighboring block and motion information of the second neighboring block,
wherein the information for motion information availability of the first neighboring block is derived using information for block availability of a second neighboring block whose information for block availability is derived earlier than the first neighboring block, and comparison between the motion information of the first neighboring block and motion information of the second neighboring block,
wherein the information for motion information availability of the first neighboring prediction block is derived using information for block availability of a second neighboring prediction block whose information for block availability is derived earlier than the first neighboring prediction block, and comparison between motion information of the first neighboring prediction block and motion information of the second neighboring prediction block,
and wherein the information for block availability indicates whether a corresponding neighboring block is usable for a inter prediction of the current block 
and wherein the information for block availability indicates whether a corresponding neighboring block is usable for an inter prediction of the current block
and wherein the information for block availability indicates whether a corresponding neighboring prediction block is usable for a inter prediction of the current block
and the information for motion information availability indicates whether motion information of a corresponding neighboring block is included in the merge candidate list
and the information for motion information availability indicates whether motion information of a-the corresponding neighboring block is included in the merge candidate list.
and the information for motion information availability indicates whether motion information of the corresponding neighboring prediction block is included in the merge candidate list.


Claims 1, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/662,266 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the different phrasings of the act of motion compensation does not indicate patentable differences between the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/662,501 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the different phrasings of the act of motion compensation does not indicate patentable differences between the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou-JCTVC (“AHG10: Configurable and CU-group level parallel merge/skip,” JCTVC-H0082, Feb. 2012) in view of Zhou-Patent (US Patent 9,143,795).

	Regarding Claim 1, Zhou-JCTVC discloses a video decoding method (motion vector predictor availability rules, Section 3), comprising:
	deriving information for block availability (derivation of availableFlagN, section Replace 8.4.2.1.2, third paragraph) of a first neighboring block (red blocks 2 through 5, Fig. 1 and Table 3; also called B1, B0, A0, and B2, Table 3 and section Replace 8.4.2.1.2 third paragraph) of a current block (current PU, Figs. 1, 5);
	deriving information for motion information availability (whether candidates’ motion vector and reference indices are the same, Section Replace 8.4.2.1.1, bullet #5) of the first neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) of the current block (current PU, Figs. 1, 5) based on the information for block availability (availableFlagN, Section Replace 8.4.2.1.1, bullet #4) of the first neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) and motion information (motion vector and reference index, Section Replace 8.4.2.1.1, bullet #5) of the first neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2);
	constructing a merge candidate list (merge candidate list is constructed as follows, Section Replace 8.4.2.1.1, bullet #4) for the current block (current PU, Figs. 1, 5) based on the derived information for motion information availability (whether first block’s motion vector and reference index are the same as a lower order block’s motion vector and reference index, Section Replace 8.4.2.1.1, bullet #4, #5) of the first neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2);
wherein the deriving information for block availability of the first neighboring block comprises:
	deriving the information for block availability (derivation of availableFlagN, section Replace 8.4.2.1.2, third paragraph; availableFlagN is set equal to 0, section Replace 8.4.2.1.2, third paragraph, first bullet) of the first neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) based on whether a prediction mode (PREDMODE, Section Replace 8.4.2.1.2, third paragraph, first bullet, third sub-bullet) of the first neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) is an intra prediction mode or not (is MODE_INTRA, Section Replace 8.4.2.1.2, third paragraph, first bullet, third sub-bullet);
	and resetting the derived information for block availability (derivation of availableFlagN, section Replace 8.4.2.1.2, third paragraph; availableFlagN is set equal to 0, section Replace 8.4.2.1.2, third paragraph, first bullet) of the first neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) based on parallel merge level information indicating a size of a block in which a parallel merge processing is applicable (log2_parallel_merge_level_minus2, Section Replace 8.4.2.1.2, third paragraph, first bullet, first sub-bullet; this variable determines the size of the MER, Section 3, and within a MER, motion estimation is carried out in parallel, Section 3.2);
	wherein the information for motion information availability (whether candidates’ motion vector and reference indices are the same, Section Replace 8.4.2.1.1, bullet #5) of the first neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) is derived using information for block availability (availableFlagN, Section Replace 8.4.2.1.1, bullet #4) of a second neighboring block (red blocks 1 through 4, Fig. 1; also called A1, B1, B0, and A0, Table 3 and third paragraph under section Replace 8.4.2.1.2) whose information for block availability is derived earlier than the first neighboring block (merging candidate that has the smaller order, Section Replace 8.4.2.1.1, bullet #5, where the order is given in bullet #4), and comparison between the motion information of the first neighboring block and motion information of the second neighboring block (when candidates have the same motion vector and reference index, Section Replace 8.4.2.1.1, bullet #5), and 
wherein the information for block availability (availableFlagN, Section Replace 8.4.2.1.1, bullet #4) indicates whether a corresponding neighboring block (red blocks 1 through 5, Fig. 1; also called A1, B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) is usable for inter prediction (available for motion vector prediction, Section 3) of the current block (current PU, Figs. 1, 5) and 
the information for motion information availability (whether candidates’ motion vector and reference indices are the same, Section Replace 8.4.2.1.1, bullet #5) indicates whether motion information of a corresponding neighboring block (red blocks 1 through 5, Fig. 1; also called A1, B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) is included in the merge candidate list (determining whether to remove from the list, Section Replace 8.4.2.1.1, bullet #5).
	Zhou-JCTVC does not explicitly disclose, but Zhou-Patent (US Patent 9,143,795) teaches 
	a video decoding method (decoder Fig. 9);
	determining motion information of the current block (motion vector and reference picture index, Fig. 9, Column 16 line 29 - end) based on the merge candidate list (index in merge candidate list, Column 16 lines 29-end, Fig. 9);
	obtaining prediction samples of the current block (addition component 906 generates a decoded CU by adding the predicted PU and the residual CU, Column 17 Fig. 9) by using the determined motion information (predicted PUs from the motion compensation component 910, motion compensation component 910 uses the motion vector(s) from the entropy decoder 900 and the reference data to generate a predicted PU, Column 17);
	obtaining residual samples (residual CU, Column 17 Fig. 9) of the current block by performing an inverse-quantization (inverse quantization 902, Column 17 Fig. 9) and an inverse-transform (inverse transform 904, Column 17 Fig. 9);
	and generating reconstructed samples (decoded CU, Column 17 Fig. 9) of the current block by adding the prediction samples of the current block (predicted PUs from the motion compensation component 910, Column 17 Fig. 9) and the residual samples of the current block (residual CU, Column 17 Fig. 9).
	It would have been obvious to one of ordinary skill in the art before the application was filed to implement the candidate list construction of Zhou-JCTVC in a decoder and use it to perform motion compensation, e.g., in the decoder of Zhou-Patent, because that is where it is designed to be used, and it is configurable and backward compatible to the current merge/skip design and offers flexibility for high throughput and high quality encoder designs (Zhou-JCTVC Abstract). 

Regarding Claim 11, Claim 11, being the inverse of Claim 1, is rejected on the grounds provided in Claim 1. 

Regarding Claim 12, Zhou-Patent teaches a non-transitory computer-readable recording medium (shared memory, on-chip memory, external memory. Column 21; video buffer 836, Fig. 8) storing a bitstream formed by a method of encoding video (encoded bitstream. Fig. 9; video buffer 836 storing compressed video stream, Fig. 8). The remainder of Claim 12 is rejected on the grounds provided in Claim 11. 

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
	Applicant argues on Pp. 10-11 that information for block availability and information for motion information availability are two separate features. The Office Action reflects this. Information for block availability is mapped to availableFlagN, which is derived in Step 1 in Section Replace 8.4.2.1.1 of Zhou-JCTVC. Information for motion information availability is mapped to whether candidates’ motion vector and reference indices are the same, in Step 5 of Section Replace 8.4.2.1.1 of Zhou-JCTVC. Step 1 and Step 5 are two separate features.
	On Pp. 12, Applicant argues that availableFlagN is information indicating whether a motion vector predictor of a spatial neighboring block N can be used for prediction of a current block, different from information indicating whether a current block can be used for a “specific prediction.” “Specific prediction” is not claim language, therefore Applicant’s argument is unclear. The claim language is, information for block availability indicates whether a corresponding neighboring block is usable for inter prediction. Applicant concedes that availableFlagN indicates whether the corresponding block’s motion vector is useable for prediction. Motion vectors are useable only in inter prediction. Therefore, this paragraph seems to be a concession that availableFlagN indicates whether a corresponding neighboring block is usable for inter prediction.
	Next, on Pp. 12, Applicant argues that availableFlagN should be interpreted as “motion vector predictor of block N is treated as unavailable.” This point is moot. It is not material to the issue of whether availableFlagN maps to information for block availability. 
	Next, on Pp. 12-13, Applicant, on the premise that availableFlagN maps to availability of motion information, asserts that Zhou-JCTVC Section 8.4.2.1.2 does not disclose deriving the information for block availability based on… a prediction mode. This argument is unpersuasive because the premise is false. AvailableFlagN maps to information for block availability precisely because it operates as information for block availability does. availableFlagN is set based on whether the prediction mode is intra, and whether log2_parallel_merge_level_minus2 indicates that the neighboring PU is being processed in parallel with the current PU, identical to information for block availability. Therefore it maps to information for block availability. As a result, Zhou-JCTVC Section 8.4.2.1.2 discloses deriving the information for block availability based on… a prediction mode.
	Next, on Pp. 13, Applicant highlights that information for block availability is reset by parallel merge level information. This is disclosed in Zhou-JCTVC. Reset is not accorded a special definition in Applicant’s specification, and the customary meaning to a person of ordinary skill in the art controls (MPEP 2111 (V)). In the field of electronics, where this application falls, resetting a parameter means setting it to zero. Zhou-JCTVC discloses that availableFlagN is set to zero depending on the value of  log2_parallel_merge_level_minus2. Thus, Zhou-JCTVC discloses information for block availability is reset by parallel merge level information.
	Next, Applicant argues on Pp. 13 that information for motion information availability is not affected by parallel merge level information, but is instead affected by information for block availability of an earlier processed neighboring block. This is consistent with the mapping in the Office Action. Information for motion information availability is mapped to bullets #4 and 5 of Section Replace 8.4.2.1.1. Bullet #4 indicates the order in which the pieces of information for block availability are processed; and bullet #5 indicates that the motion information of blocks are compared and duplicates are removed from the list. The removal process is affected by blocks that are processed earlier, and not by parallel merge level information. Thus, the Office Action’s mapping is consistent with the conditions in Applicant’s claim and arguments.
	For these reasons, Applicant’s arguments are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim
US PG Publication 2017/0078673
Method and device for sharing candidate list


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485